Title: Mercy Otis Warren to Abigail Adams, 14 June 1777
From: Warren, Mercy Otis
To: Adams, Abigail


     
      
       June 14 1777
      
     
     Could I write you any agreable Inteligence I would with pleasure Grasp the pen And Call of my Friends Attention a Moment from her Domestic avocations, but so much Avarice and Venallity, so much Annemosity and Contention, so much pride and Weakness predominate both in the Capital and the Cottage that I fear it will be Long: very Long before good tidings are Wafted on Every Wind and the Halcyon days of peace Return to our Land.
     I write for the sake of my promise more than anything Else this Morning, for I am very unable to perform as I have been deprived the use of one Eye Ever since I have been in town. Am now Growing better and shall Endeavour to improve them in Future in some useful way.
     Mr. Warren has yet no Letter from Mr. Adams. I am with true affection Your Friend,
     
      Marcia
     
     
     
      Alas! No Repeal of the Regulating act, nor of Course the Land Embargo.
     
    